Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18, 21, 22 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/20 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 12/10/20, Applicant amended the independent claims with this new feature, “display guidance information indicating that a payment process is performed through image recognition when the at least one of a payment medium and a point accumulation medium is placed on the placement platform;”.

Also, Applicant’s 9/17/20 claim amendments and remarks are considered substantive to pass 101.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over  Sugasawa (20130231992) in view of Poloniewicz (20020047047) in further view of Sasahara (20170017944).	
Claims 1, 8, 9.  Examiner notes Applicant Spec at Fig. 2, 9 and [34-36].   Sugasawa discloses an information processing apparatus comprising:
at least one memory configured to store one or more instructions (Fig. 1); and
at least one processor configured to execute the one or more instructions to:
acquire data of an image (Fig. 1, 2);
recognize a product in the image by using the data of the image (Figs. 1, 2, 8, 12);


Sugasawa does not explicitly disclose display guidance information indicating that a payment process is performed through image recognition when the at least one of a payment medium and a point accumulation medium is placed on the placement platform.  This feature is interpreted in light of Applicant Spec in the PG_Pub form at [115, 116, 118].  And, these are the only locations where guidance information can be found.  And, based on this, the feature is interpreted as projected text or images to assist the customer in using the image recognition of the card on the placement platform.  And, Poloniewicz discloses a projector projecting onto the placement platform Fig. 3 and that  guidance information for using the camera can be projected Fig 4a and that guidance information for card placement including image and text can be projected into the placement platform Fig. 4b, [40, 39].  Poloniewicz also further discloses projecting instructional text (“[20]… projects a target… The target can also include instructional designs or text.”, and also [37]).  Hence, Poloniewicz projected text or images as instruction or guidance information to assist the customer in using the image recognition of the card on the placement platform.  Hence, Poloniewicz discloses these 
Sugasawa does not explicitly disclose display an image indicating a location at which the at least one of a payment medium and a point accumulation medium is placed on the placement platform (see Applicant Spec at [114]).  However, Poloniewicz discloses scanning with a camera purchasing info from a card [40] and further discloses display an image indicating a location at which the at least one of a payment medium and a point accumulation medium is placed on the placement platform (Figs. 4a, 4b;   “[0040] Upon receiving a signal by a customer that all items have been scanned, the projection pattern can be changed, such as to the pattern shown in FIG. 4B which instructs the user to place their card in a specified location.”).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Poloniewicz scanning a card image and showing where to place the card to Sugasawa’s cameras and card purchases.  One would have been motivated to do this in order to better assist card purchases.
Sugasawa further discloses perform the payment process using the recognition result ([19, 41, 43]). and
recognize both of the product and the at least one of the payment medium and the point accumulation medium (Fig. 8 for product and coupon recognition; [19, 41, 43] for payment and point recognition).   Sugasawa does not explicitly disclose when the image includes both of the product and the at least one of the payment medium and the 
Claim 2.    The prior art further discloses the information processing apparatus according to claim 1 wherein the at least one processor is further configured to: recognize text information in an area in the image in which at least one of the payment medium and the point accumulation medium is shown, and perform the payment process using a-the recognition result (Poloniewicz [17, 18, 39, 40], Figs. 4a, 4b, and the motivation is the same as already provided).
Claim 3.    The prior art further discloses the information processing apparatus according to claim 2, wherein the same design is put on the same kind of payment medium in a viewable manner, and unique specific information is attached to each of a plurality of payment media of the same kind in a viewable manner, wherein a feature value of the design of each kind of payment medium is registered in the at least one memory, wherein the at least one processor is further configured to: recognize the kind 
Claim 4.    Sugasawa further discloses the information processing apparatus according to claim 1, wherein the payment medium is a voucher of a predetermined amount and a design depending on an amount is put thereon in a viewable manner, wherein a feature value of each design depending on the amount is registered in the at least one memory, and wherein the at least one processor is further configured to recognize the voucher of the predetermined amount (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 5.    Sugasawa further discloses the information processing apparatus according to claim 2, wherein the payment medium is a voucher of a predetermined amount, the same design is put thereon in a viewable manner irrespective of an amount, and the amount is attached in a viewable manner, wherein a feature value of the design is registered in the at least one memory, wherein the at least one processor is further configured to recognize the voucher and the amount (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 6.    Sugasawa further discloses the information processing apparatus according to claim 1, wherein the payment medium is a discount coupon and a design depending on discount content is put thereon in a viewable manner, wherein a feature value of each design depending on the discount content is registered in the at least one memory, and wherein the at least one processor is further configured to recognize the discount coupon of predetermined discount content (see coupon and Sugasawa above).

Claim 10.    Sugasawa further discloses the information processing apparatus according to claim 2, wherein the same design is put on the same kind of point accumulation medium in a viewable manner, and unique specific information is attached to each of a plurality of point accumulation media of the same kind in a viewable manner, wherein a feature value of the design of each kind of point accumulation medium is registered in the at least one memory, wherein the at least one processor is further configured to recognize the kind of the point accumulation medium and the specific information (see point card at [41, 43]).
Claim 11.    Sugasawa further discloses the information processing apparatus according to claim 4, wherein the at least one processor is further configured to: subtract the amount of the gift voucher from a sum of registered payment amounts of products to calculate a balance amount; and display the balance amount on the customer display (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 12.    Sugasawa further discloses the information processing apparatus according to claim 5, wherein the at least one processor is further configured to: subtract the amount of the gift voucher from a sum of registered payment amounts of 
Claim 13.    Sugasawa further discloses the information processing apparatus according to claim 6, wherein the at least one processor is further configured to: subtract the amount of the gift voucher from a sum of registered payment amounts of products to calculate a balance amount; and display the balance amount on the customer display (see voucher at [3, 50]; see coupon and Sugasawa above).
Claim 14.    Sugasawa does not explicitly disclose the information processing apparatus according to claim 2, wherein the at least one processor is further configured to: recognize valid periods of the payment medium or the point accumulation medium by using the recognized text information; and display information indicating overdue on the customer display, when the recognized valid period is overdue.  However, Sugasawa discloses valid periods for the coupons (see period at [38, 113])  and indicating the current date and time [43].  And, Poloniewicz further discloses validity verification at [42] and expiration dates related to purchasing medium [40].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add valid time periods/expiration dates and notices to Sugasawa’s coupons with time periods.  One would have been motivated to do this in order to better use coupons in a timely manner.
Claim 15.    Sugasawa does not explicitly disclose the information processing apparatus according to claim 3, wherein the at least one processor is further configured to: recognize valid periods of the payment medium or the point accumulation medium by using the recognized text information; and display information indicating overdue on the 
Claim 16.    Sugasawa does not explicitly disclose the information processing apparatus according to claim 6, wherein the at least one processor is further configured to: recognize valid periods of the recognized discount coupons by using the recognition result; and display information indicating overdue on the customer display, when the recognized valid period is overdue.  However, Sugasawa discloses valid periods for the coupons (see period at [38, 113]) and indicating the current date and time [43].  And, Poloniewicz further discloses validity verification at [42] and expiration dates related to purchasing medium [40].   Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add valid time periods and notices to Sugasawa’s coupons with time periods.  One would have been motivated to do this in order to better use coupons in a timely manner.
Claim 17. Sugasawa does not explicitly disclose the information processing apparatus according to claim 7, wherein the at least one processor is further configured to: recognize valid periods of the recognized discount coupons by using the recognition result; and display information indicating overdue on the customer display, when the recognized valid period is overdue.  However, Sugasawa discloses valid periods for the 
Claim 18.    Sugasawa further discloses the information processing apparatus according to claim 1,wherein the at least one processor is further configured to output a guide for placing the medium using text information (see screen at Fig. 2, 11, 22).
Claim 21.    The prior art further discloses the information processing apparatus according to claim 1, wherein the displayed image includes a text indication (see Poloniewicz [17, 18, 39, 40], Figs. 4a, 4b, and the motivation is the same as already provided ).
Claim 22.    The prior art further discloses the information processing apparatus according to claim 1, wherein the displayed image is changed according to the at least one of the payment medium and the point accumulation medium (see Poloniewicz [17, 18, 39, 40], Figs. 4a, 4b, and the image changes from one of items to one of cards as seen in Figs. 4a changing to Fig. 4b;  and the motivation is the same as already provided).

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sasahara shows multiple items recognized in one image.; Yamanaka [51, 82, 94], Fig. 10 image of card, [48]; Jiang 20150139529 image of card; Suzuki 9216596  image of card det45; Naito 488 [73] image of discount coupon.
Sasahara discloses  a projector at   [0050] ; Werden Sharp Molisimo all disclose checkout and projectors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718.  The examiner can normally be reached on Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        4/21/2021